Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 1 of 14 Page ID #:113




   1

   2

   3

   4

   5

   6

   7
                              UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10        FINANCIAL MARKETING PROS, a
            California corporation                    Case No. 2:20-cv-9331-JFW
  11                                                  (MRWx)
                       Plaintiff,
  12
                 v.                                    STIPULATED PROTECTIVE
  13
                                                       ORDER
            RETIREMENT THRU DESIGN, a
  14        California corporation; BLAIR              (MRW VERSION 4/19)
            AARONSON, an individual; and
  15        DOES 1-10, inclusive                      ‫ ܈‬Check if submitted without
  16                   Defendants.                    material modifications to MRW form
  17   1.      INTRODUCTION
  18           1.1    PURPOSES AND LIMITATIONS
  19           Discovery in this action is likely to involve production of confidential,
  20   proprietary, or private information for which special protection from public
  21   disclosure and from use for any purpose other than prosecuting this litigation may
  22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  23   enter the following Stipulated Protective Order. The parties acknowledge that this
  24   Order does not confer blanket protections on all disclosures or responses to
  25   discovery and that the protection it affords from public disclosure and use extends
  26   only to the limited information or items that are entitled to confidential treatment
  27   under the applicable legal principles. The parties further acknowledge, as set forth
  28   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 2 of 14 Page ID #:114




   1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   2   procedures that must be followed and the standards that will be applied when a party
   3   seeks permission from the court to file material under seal.
   4         1.2    GOOD CAUSE STATEMENT
   5         The present Action centers around the development and broadcasting of radio
   6   shows. The process of developing and broadcasting the radio shows includes
   7   internal communication and pricing issues related to securing radio broadcasting air
   8   time. This communication and financial information contains sensitive business
   9   information. See Felix v. Davis Moreno Constr., Inc., No. CV F 07-0533 LJO GSA,
  10   2008 WL 3009867, at *1 (E.D. Cal. Aug. 1, 2008) (“A Court may order the sealing
  11   of court records when they contain confidential or otherwise sensitive business
  12   information.”); United States v. Celgene Corp., No. CV 10-3165 GHK (SS), 2016
  13   WL 6609375, at *4 (C.D. Cal. Aug. 23, 2016) (business and marketing plans
  14   reflecting “internal discussions and plans” are sealable).
  15         Additionally, the radio shows are intended as marketing efforts to reach
  16   potential customers, who themselves have sensitive financial information and
  17   financial related communications for which Discovery Requests have been made. It
  18   is anticipated that confidential and highly confidential documents and information
  19   may be requested and provided.
  20         Further, this case will also involve the receipt of information from third
  21   parties, including radio stations. Some of this information may be subject to
  22   confidentiality agreements and thus should be sealed. See Foltz v. State Farm Mut.
  23   Auto Ins. Co., 331 F.3d 1122, 1137-38 (9th Cir. 2003) (information subject to
  24   confidentiality agreements may be sealed)
  25   2.    DEFINITIONS
  26         2.1    Action: This pending federal lawsuit.
  27         2.2    Challenging Party: a Party or Non-Party that challenges the
  28   designation of information or items under this Order.
                                                  2
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 3 of 14 Page ID #:115




   1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   2   how it is generated, stored or maintained) or tangible things that qualify for
   3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   4   the Good Cause Statement. [Note: any request for a two-tiered, attorney-eyes-
   5   only protective order that designates certain material as “Highly Confidential”
   6   will require a separate and detailed showing of need.]
   7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   8   their support staff).
   9          2.5    Designating Party: a Party or Non-Party that designates information or
  10   items that it produces in disclosures or in responses to discovery as
  11   “CONFIDENTIAL.”
  12          2.6    Disclosure or Discovery Material: all items or information, regardless
  13   of the medium or manner in which it is generated, stored, or maintained (including,
  14   among other things, testimony, transcripts, and tangible things), that are produced or
  15   generated in disclosures or responses to discovery in this matter.
  16          2.7    Expert: a person with specialized knowledge or experience in a matter
  17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  18   an expert witness or as a consultant in this Action.
  19          2.8    House Counsel: attorneys who are employees of a party to this Action.
  20   House Counsel does not include Outside Counsel of Record or any other outside
  21   counsel.
  22          2.9    Non-Party: any natural person, partnership, corporation, association, or
  23   other legal entity not named as a Party to this action.
  24          2.10 Outside Counsel of Record: attorneys who are not employees of a
  25   party to this Action but are retained to represent or advise a party to this Action and
  26   have appeared in this Action on behalf of that party or are affiliated with a law firm
  27   which has appeared on behalf of that party, and includes support staff.
  28          2.11 Party: any party to this Action, including all of its officers, directors,
                                                   3
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 4 of 14 Page ID #:116




   1   employees, consultants, retained experts, and Outside Counsel of Record (and their
   2   support staffs).
   3         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   4   Discovery Material in this Action.
   5         2.13 Professional Vendors: persons or entities that provide litigation
   6   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   7   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   8   and their employees and subcontractors.
   9         2.14 Protected Material: any Disclosure or Discovery Material that is
  10   designated as “CONFIDENTIAL.”
  11         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  12   Material from a Producing Party.
  13

  14   3.    SCOPE
  15         The protections conferred by this Stipulation and Order cover not only
  16   Protected Material (as defined above), but also (1) any information copied or
  17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  18   compilations of Protected Material; and (3) any testimony, conversations, or
  19   presentations by Parties or their Counsel that might reveal Protected Material.
  20         Any use of Protected Material at trial will be governed by the orders of the
  21   trial judge. This Order does not govern the use of Protected Material at trial.
  22

  23   4.    DURATION
  24         Even after final disposition of this litigation, the confidentiality obligations
  25   imposed by this Order will remain in effect until a Designating Party agrees
  26   otherwise in writing or a court order otherwise directs. Final disposition will be
  27   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  28   or without prejudice; and (2) final judgment herein after the completion and
                                                  4
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 5 of 14 Page ID #:117




   1   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   2   including the time limits for filing any motions or applications for extension of time
   3   pursuant to applicable law.
   4

   5   5.    DESIGNATING PROTECTED MATERIAL
   6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   7         Each Party or Non-Party that designates information or items for protection
   8   under this Order must take care to limit any such designation to specific material
   9   that qualifies under the appropriate standards. The Designating Party must
  10   designate for protection only those parts of material, documents, items, or oral or
  11   written communications that qualify so that other portions of the material,
  12   documents, items, or communications for which protection is not warranted are not
  13   swept unjustifiably within the ambit of this Order.
  14         Mass, indiscriminate, or routinized designations are prohibited. Designations
  15   that are shown to be clearly unjustified or that have been made for an improper
  16   purpose (e.g., to unnecessarily encumber the case development process or to impose
  17   unnecessary expenses and burdens on other parties) may expose the Designating
  18   Party to sanctions.
  19         If it comes to a Designating Party’s attention that information or items that it
  20   designated for protection do not qualify for protection, that Designating Party must
  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  22         5.2    Manner and Timing of Designations. Except as otherwise provided in
  23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  25   under this Order must be clearly so designated before the material is disclosed or
  26   produced.
  27         Designation in conformity with this Order requires:
  28         (a) for information in documentary form (e.g., paper or electronic documents,
                                                  5
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 6 of 14 Page ID #:118




   1   but excluding transcripts of depositions or other pretrial or trial proceedings), that
   2   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   3   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   4   portion or portions of the material on a page qualifies for protection, the Producing
   5   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   6   markings in the margins).
   7         A Party or Non-Party that makes original documents available for inspection
   8   need not designate them for protection until after the inspecting Party has indicated
   9   which documents it would like copied and produced. During the inspection and
  10   before the designation, all of the material made available for inspection will be
  11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  12   documents it wants copied and produced, the Producing Party must determine which
  13   documents, or portions thereof, qualify for protection under this Order. Then, before
  14   producing the specified documents, the Producing Party must affix the
  15   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  16   portion or portions of the material on a page qualifies for protection, the Producing
  17   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  18   markings in the margins).
  19         (b) for testimony given in depositions that the Designating Party identify the
  20   Disclosure or Discovery Material on the record, before the close of the deposition all
  21   protected testimony.
  22         (c) for information produced in some form other than documentary and for
  23   any other tangible items, that the Producing Party affix in a prominent place on the
  24   exterior of the container or containers in which the information is stored the legend
  25   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  26   protection, the Producing Party, to the extent practicable, will identify the protected
  27   portion(s).
  28         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                   6
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 7 of 14 Page ID #:119




   1   failure to designate qualified information or items does not, standing alone, waive
   2   the Designating Party’s right to secure protection under this Order for such material.
   3   Upon timely correction of a designation, the Receiving Party must make reasonable
   4   efforts to assure that the material is treated in accordance with the provisions of this
   5   Order.
   6

   7   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   8             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   9   designation of confidentiality at any time that is consistent with the Court’s
  10   Scheduling Order.
  11             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  12   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  13   et seq.
  14             6.3   The burden of persuasion in any such challenge proceeding will be on
  15   the Designating Party. Frivolous challenges, and those made for an improper
  16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  17   parties) may expose the Challenging Party to sanctions. Unless the Designating
  18   Party has waived or withdrawn the confidentiality designation, all parties will
  19   continue to afford the material in question the level of protection to which it is
  20   entitled under the Producing Party’s designation until the Court rules on the
  21   challenge.
  22

  23   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  24             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  25   disclosed or produced by another Party or by a Non-Party in connection with this
  26   Action only for prosecuting, defending, or attempting to settle this Action. Such
  27   Protected Material may be disclosed only to the categories of persons and under the
  28   conditions described in this Order. When the Action has been terminated, a
                                                   7
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 8 of 14 Page ID #:120




   1   Receiving Party must comply with the provisions of section 13 below (FINAL
   2   DISPOSITION).
   3         Protected Material must be stored and maintained by a Receiving Party at a
   4   location and in a secure manner that ensures that access is limited to the persons
   5   authorized under this Order.
   6         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   7   otherwise ordered by the court or permitted in writing by the Designating Party, a
   8   Receiving Party may disclose any information or item designated
   9   “CONFIDENTIAL” only to:
  10               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  11   well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13               (b) the officers, directors, and employees (including House Counsel) of
  14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  15               (c) Experts (as defined in this Order) of the Receiving Party to whom
  16   disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18               (d) the Court and its personnel;
  19               (e) court reporters and their staff;
  20               (f) professional jury or trial consultants, mock jurors, and Professional
  21   Vendors to whom disclosure is reasonably necessary for this Action and who have
  22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23               (g) the author or recipient of a document containing the information or a
  24   custodian or other person who otherwise possessed or knew the information;
  25               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  27   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  28   will not be permitted to keep any confidential information unless they sign the
                                                      8
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 9 of 14 Page ID #:121




   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   2   agreed by the Designating Party or ordered by the court. Pages of transcribed
   3   deposition testimony or exhibits to depositions that reveal Protected Material may
   4   be separately bound by the court reporter and may not be disclosed to anyone except
   5   as permitted under this Stipulated Protective Order; and
   6             (i) any mediator or settlement officer, and their supporting personnel,
   7   mutually agreed upon by any of the parties engaged in settlement discussions.
   8

   9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  10   IN OTHER LITIGATION
  11         If a Party is served with a subpoena or a court order issued in other litigation
  12   that compels disclosure of any information or items designated in this Action as
  13   “CONFIDENTIAL,” that Party must:
  14             (a) promptly notify in writing the Designating Party. Such notification
  15   will include a copy of the subpoena or court order;
  16             (b) promptly notify in writing the party who caused the subpoena or order
  17   to issue in the other litigation that some or all of the material covered by the
  18   subpoena or order is subject to this Protective Order. Such notification will include
  19   a copy of this Stipulated Protective Order; and
  20             (c) cooperate with respect to all reasonable procedures sought to be
  21   pursued by the Designating Party whose Protected Material may be affected.
  22         If the Designating Party timely seeks a protective order, the Party served with
  23   the subpoena or court order will not produce any information designated in this
  24   action as “CONFIDENTIAL” before a determination by the court from which the
  25   subpoena or order issued, unless the Party has obtained the Designating Party’s
  26   permission. The Designating Party will bear the burden and expense of seeking
  27   protection in that court of its confidential material and nothing in these provisions
  28   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                   9
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 10 of 14 Page ID #:122




   1   to disobey a lawful directive from another court.
   2

   3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   4   PRODUCED IN THIS LITIGATION
   5             (a) The terms of this Order are applicable to information produced by a
   6   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   7   produced by Non-Parties in connection with this litigation is protected by the
   8   remedies and relief provided by this Order. Nothing in these provisions should be
   9   construed as prohibiting a Non-Party from seeking additional protections.
  10             (b) In the event that a Party is required, by a valid discovery request, to
  11   produce a Non-Party’s confidential information in its possession, and the Party is
  12   subject to an agreement with the Non-Party not to produce the Non-Party’s
  13   confidential information, then the Party will:
  14                (1) promptly notify in writing the Requesting Party and the Non-Party
  15   that some or all of the information requested is subject to a confidentiality
  16   agreement with a Non-Party;
  17                (2) promptly provide the Non-Party with a copy of the Stipulated
  18   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  19   specific description of the information requested; and
  20                (3) make the information requested available for inspection by the
  21   Non-Party, if requested.
  22             (c) If the Non-Party fails to seek a protective order from this court within
  23   14 days of receiving the notice and accompanying information, the Receiving Party
  24   may produce the Non-Party’s confidential information responsive to the discovery
  25   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  26   not produce any information in its possession or control that is subject to the
  27   confidentiality agreement with the Non-Party before a determination by the court.
  28   Absent a court order to the contrary, the Non-Party will bear the burden and expense
                                                  10
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 11 of 14 Page ID #:123




   1   of seeking protection in this court of its Protected Material.
   2

   3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   5   Protected Material to any person or in any circumstance not authorized under this
   6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   9   persons to whom unauthorized disclosures were made of all the terms of this Order,
  10   and (d) request such person or persons to execute the “Acknowledgment and
  11   Agreement to Be Bound” that is attached hereto as Exhibit A.
  12

  13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14   PROTECTED MATERIAL
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other protection,
  17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  19   procedure may be established in an e-discovery order that provides for production
  20   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  21   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  22   communication or information covered by the attorney-client privilege or work
  23   product protection, the parties may incorporate their agreement in the stipulated
  24   protective order submitted to the court.
  25

  26   12.   MISCELLANEOUS
  27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.
                                                  11
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 12 of 14 Page ID #:124




   1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in this
   4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5   ground to use in evidence of any of the material covered by this Protective Order.
   6         12.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   8   only be filed under seal pursuant to a court order authorizing the sealing of the
   9   specific Protected Material at issue. If a Party's request to file Protected Material
  10   under seal is denied by the court, then the Receiving Party may file the information
  11   in the public record unless otherwise instructed by the court.
  12

  13   13.   FINAL DISPOSITION
  14         After the final disposition of this Action, as defined in paragraph 4, within 60
  15   days of a written request by the Designating Party, each Receiving Party must return
  16   all Protected Material to the Producing Party or destroy such material. As used in
  17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  18   summaries, and any other format reproducing or capturing any of the Protected
  19   Material. Whether the Protected Material is returned or destroyed, the Receiving
  20   Party must submit a written certification to the Producing Party (and, if not the same
  21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  22   (by category, where appropriate) all the Protected Material that was returned or
  23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  24   abstracts, compilations, summaries or any other format reproducing or capturing any
  25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  28   reports, attorney work product, and consultant and expert work product, even if such
                                                  12
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 13 of 14 Page ID #:125




   1   materials contain Protected Material. Any such archival copies that contain or
   2   constitute Protected Material remain subject to this Protective Order as set forth in
   3   Section 4 (DURATION).
   4

   5   14.   Any willful violation of this Order may be punished by civil or criminal
   6   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   7   authorities, or other appropriate action at the discretion of the Court.
   8

   9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  10

  11   DATED: February 8, 2021                     /s/A. Louis Dorny_________________
                                                   Attorneys for Plaintiff
  12

  13

  14   DATED: 2/5/21                                 /s/ Marc E. Hankin ________________
                                                   Attorneys for Defendant
  15

  16

  17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  18

  19
                 February 8, 2021
  20   DATED:_______________                          _____________
                                                   __________________________________
                                                   HON.
                                                      N. MICHAEL R. R WILNER
  21                                               United
                                                      ted States Magis
                                                                 Magistrate Judge
  22

  23

  24

  25

  26
  27

  28
                                                  13
Case 2:20-cv-09331-JFW-MRW Document 29 Filed 02/08/21 Page 14 of 14 Page ID #:126




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of Financial
   8   Marketing Pros. v. Retirement Thru Design, et al., 20-cv-9331-JFW (MRWx), I
   9   agree to comply with and to be bound by all the terms of this Stipulated Protective
  10   Order and I understand and acknowledge that failure to so comply could expose me
  11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
  12   will not disclose in any manner any information or item that is subject to this
  13   Stipulated Protective Order to any person or entity except in strict compliance with
  14   the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  14
